FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2128
                 _____________________________

CAROLYN BANKS,

    Appellant,

    v.

ALACHUA COUNTY SCHOOL
BOARD,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.

                          June 24, 2019


PER CURIAM.

    Carolyn Banks appeals from an order dismissing with
prejudice her two-count complaint against the Alachua County
School Board. We affirm the dismissal of Count 2 of her complaint
without comment. We reverse the portion of the trial court’s order
dismissing Count 1 of her complaint with prejudice.

    Dismissal of a complaint with prejudice is a severe sanction to
be used in limited circumstances. Obenschain v. Williams, 750 So.
2d 771, 772-73 (Fla. 1st DCA 2000) (holding a complainant should
generally be given leave to amend a defective complaint except
where the complaint fails to state a cause of action, and it
“conclusively appears that there is no possible way to amend the
complaint to state a cause of action”); McAlpin v. Roberts, 195 So.
3d 1197, 1199 (Fla. 1st DCA 2016) (reversing an order dismissing
a complaint with prejudice and remanding with instructions to
allow the appellants an opportunity to amend). In moving to
dismiss, the school board argued the complaint was time-barred by
the applicable statute of limitations and the complaint failed to
state a cause of action.

     A motion to dismiss based on the expiration of a statute of
limitations should be granted only in “extraordinary
circumstances” when the facts constituting the defense
affirmatively appear on the face of the complaint and its
attachments conclusively establish that the action is barred.
Goodwin v. Sphatt, 114 So. 3d 1092, 1094 (Fla. 2d DCA 2013)
(citation omitted).    The instant case is not one of those
extraordinary circumstances as the complaint raised sufficient
facts to preclude dismissal on this basis.

     In determining whether a complaint states a cause of action
upon which relief can be granted, our review is confined to the four
corners of the complaint and its attachments.             Universal
Underwriters Ins. Co. v. Body Parts of Am., Inc., 228 So. 3d 175,
176 (Fla. 1st DCA 2017) (quoting Sobi v. Fairfield Resorts, Inc.,
846 So. 2d 1204, 1206-07 (Fla. 5th DCA 2003)). We must draw all
inferences in favor of the complainant and accept as true all well-
pleaded allegations. Id. Considering the complaint’s allegations
in the light most favorable to Ms. Banks, we find she stated a cause
of action for contract reformation and raised factual issues to
withstand the motion to dismiss. Accordingly, we reverse the
portion of the order dismissing Count 1 with prejudice and remand
for further proceedings consistent with this opinion.

    AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, RAY, AND JAY, J.J., concur.




                                 2
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Eric Jacob Lindstrom of Egan, Lev, Lindstrom & Siwica, P.A.,
Orlando, for Appellant.

David M. Delaney, Jamie L. White, and Natasha Mickens of Dell
Salter, P.A., Gainesville, for Appellee.




                             3